BOND, J.
A writ of error was sued out in this cause on the fifteenth of March, 1898. The records of this court show that an appeal taken in this cause to this court on the sixteenth of February, 1897, was on the twenty-third of November, disposed of in this court by an affirmance of the judgment of the lower court for failure to prosecute the same as required-by law. The defendant in the present suit moves the court to quash the same. Evidently this writ was improvidently granted. Schneider’s Brewing Co. v. Levvie, 41 Mo. App. 584. The motion to quash it is therefore sustained.
All concur.